                          IN THE UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF ARKANSAS
                                  TEXARKANA DIVISION

MARY TURNER, et al.                                                                 PLAINTIFFS

v.                                     Case No. 4:92-cv-4040

LAFAYETTE COUNTY SCHOOL DISTRICT, et al.                                         DEFENDANTS

ARKANSAS DEPARTMENT OF EDUCATION and
ARKANSAS STATE BOARD OF EDUCATION                                               INTERVENORS

                                             ORDER

           Before the Court is Plaintiffs’ Motion to Adopt Response to Motion for Stay Pending

Appeal. (ECF No. 80). The Court finds that no response is necessary.

           On February 15, 2019, Intervenors Arkansas Department of Education and Arkansas State

Board of Education (the “ADE and SBE”) filed a motion to stay the Court’s modification order

dated January 17, 2019, pending the resolution of the ADE and SBE’s appeal of the same. On

March 1, 2019, Defendant Lafayette County School District (“LCSD”) filed a response in

opposition to that motion. On March 4, 2019, Plaintiffs filed the instant motion, asking the Court

for leave to adopt by reference LCSD’s response and brief opposing the ADE and SBE’s motion

to stay.

           Upon consideration, the Court finds that good cause for the motion has been shown.

Accordingly, Plaintiffs’ motion (ECF No. 80) is hereby GRANTED. The Court shall treat

LCSD’s response and brief as having been adopted by reference by Plaintiffs.

           IT IS SO ORDERED, this 5th day of March, 2019.

                                                            /s/ Susan O. Hickey
                                                            Susan O. Hickey
                                                            Chief United States District Judge
